t c memo united_states tax_court at cost services inc petitioner v commissioner of internal revenue respondent docket no 13604-96xx filed date matthew marion fondel an officer for petitioner joan ronder domike for respondent memorandum opinion cohen judge respondent determined that at cost services inc does not qualify as a sec_501 charitable_organization and therefore is not exempt from federal taxation under sec_501 pursuant to sec_7428 and title xxi of the tax_court rules_of_practice and procedure petitioner seeks a declaratory_judgment that it is a qualified_organization under sec_501 the issue for decision is whether petitioner operates exclusively for charitable purposes unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure background the administrative record which includes all of the facts upon which the commissioner made the final adverse determination was submitted to the court under rule b and is incorporated herein by this reference petitioner is a nonprofit delaware corporation with its principal office located in new york new york the sole founder director and officer of petitioner is matthew marion fondel fondel who has a bachelor’s degree in electrical engineering from northwestern university before founding petitioner fondel worked temporary service jobs for years through a number of temporary service agencies on form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code petitioner stated that its principal purposes are to a eliminate poverty for inner city minorities associated with long-term unemployment and under- employment and combat the racial prejudice these individuals face in the conventional work place b promote social welfare by providing a means of obtaining a lawful income to inner city minorities and by providing them with benefits and privileges which they would enjoy if they had conventional employment for example a health care plan credit_union vacation pay etc c to reduce the burden on the federal and state governments of the current unemployment insurance system by emphasizing the placement of persons in temporary work contract work and self-employment as a means of keeping the individuals in the work place and as a means of reducing the cost to the government of paying unemployment insurance to these individuals until they can obtain conventional permanent employment petitioner’s bylaws state it is recognized that a large segment of the population will never obtain conventional employment this corporation at cost services inc a publicly supported charitable_organization is then created and empowered to assist the unemployed in marketing whatever skills they may possess and to train the unemployed in skills which are marketable xk k petitioner counsels and trains unemployed or underemployed individuals to become temporary service workers temporary service workers as defined by petitioner include secretaries word processors desktop publishers data entry operators general clerical workers receptionists and light industrial laborers initially petitioner plans to teach its clients basic computer skills in demand by local businesses that historically use temporary office labor petitioner intends to become a one- stop-job-center where job training and job placement take place in the same location petitioner works in conjunction with at cost llc llc a delaware for-profit limited_liability_company whose members include fondel and petitioner petitioner acts as the managing member of the llc petitioner or the llc assists clients in bidding for and finding temporary and contract work so that a client may be employed year-round through a series of temporary service jobs petitioner advises clients to form their own limited_liability companies or become members of the llc to create advantages for local businesses petitioner advertises to local businesses that those advantages include a reduction in their costs from temporary agencies and conventional consulting firms a relationship between companies and your llc would be business to business as with temporary agencies and conventional consulting firms rather than the employer employee relationship associated with directly hiring consultants companies can enjoy the benefits of using consultants and avoid the nightmare of having consultants they use being reclassified by the state or the irs as employees the services provided by petitioner also assist local businesses by providing a source of skilled labor at reduced costs petitioner forgoes the normal fee charged by a temporary service agency and the local businesses pay petitioner only the hourly rate of the client who acts as an independent_contractor most businesses that are aided by petitioner are located in economically depressed areas fondel who does not draw a salary performs all of the job training and job placement activities of petitioner and the llc at the time of the filing of the application_for tax-exempt treatment petitioner had referred about people to temporary personnel agencies where they were able to obtain temporary employment fondel also uses petitioner and the llc to market his own services as a temporary service worker petitioner plans to create another limited_liability_company to publish a newsletter listing temporary employment agencies in the area and their current needs for workers the purpose of this activity will be for referring clients when petitioner is unable to find work for them the primary means of support for petitioner will be from payments from clients who become members of the llc or who create their own limited_liability companies if there is a net profit after the expenses of petitioner and the llc are paid it will be distributed to fondel a payment of percent of a member’s gross_income earned from jobs obtained through petitioner is suggested petitioner will also solicit donations from nonprofit or private_foundations and local businesses that have benefited from the services of petitioner in petitioner received dollar_figure from the regis retirement_plan inc a company that petitioner helped to find a permanent employee petitioner will also receive percent of the gross_profit from the sale of the newsletter financial information included in petitioner’s application_for exempt status shows that it had occupancy expenses in of dollar_figure and itemized expenses of dollar_figure the occupancy expenses were for an apartment that served as the office of petitioner the office of the llc and the personal living quarters of fondel petitioner intends to obtain a building either by lease or gift where it can perform job training and job placement services in one location on date petitioner submitted its form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code respondent issued an initial adverse determination on date petitioner appealed to the internal_revenue_service office of appeals which gave a final adverse determination on date denying tax-exempt status to petitioner under sec_501 the commissioner’s reasons for denial stemmed from the determination that operations of petitioner serve the private interests of fondel petitioner is operated for private benefit rather than exclusively for public purposes and petitioner has failed to establish that it is operated exclusively for exempt purposes petitioner challenges that determination in this action for declaratory_judgment discussion petitioner bears the burden of proving that it is a sec_501 organization see rule c a in order for petitioner to meet this burden the administrative record upon which this case is to be decided must contain enough evidence to support a finding contrary to the grounds set forth in the notice_of_determination see 102_tc_558 affd 37_f3d_216 5th cir 71_tc_102 a statute creating an exemption must be strictly construed see 19_tc_1146 7_tc_1449 sec_501 provides tax-exempt status for organizations described in sec_501 sec_501 includes the following organizations corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office contributions to organizations described in sec_501 are generally deductible to donors see sec_170 c to come within the terms of sec_501 an organization must be both organized and operated exclusively for tax-exempt purposes sec_1 c -1 a income_tax regs the presence of a single substantial nonexempt purpose precludes exempt status for the organization regardless of the number or importance of exempt purposes see 326_us_279 the actual purposes of the organization not necessarily limited to those purposes stated in the organizing documents are the appropriate focus see 92_tc_1053 as stated in the regulations the operational_test is as follows an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c income_tax regs of the exempt purposes listed in sec_501 petitioner maintains that it operates for charitable purposes the term charitable is used in sec_501 in its generally accepted legal sense and includes but is not limited to relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1 c -1 d income_tax regs petitioner argues that its activities which include job training and job placement for persons who otherwise would remain unemployed or underemployed lessen the burdens of the unemployment and welfare systems petitioner maintains that its goal of creating a one-stop-jjob-center was envisioned by the reemployment act of s 103d cong 2d sess and therefore its application_for tax exemption should be treated differently than other applications for tax exemptions respondent claims that petitioner has not established that it operates exclusively for charitable purposes as defined in sec_1 c -1 d income_tax regs petitioner cites the comments of the secretary of labor before the senate_finance_committee for the proposition that the government has called on citizens to take action to help reduce the burdens of the current unemployment system the secretary stated the mismatch between the current unemployment system’s structure and the needs it is pressed to serve burdens federal and state taxpayers and especially businesses with enormous costs state unemployment -- - compensation payments have exceeded dollar_figure billion in each of the last seven years and in 1993--even as recovery set in--states paid out nearly dollar_figure billion in regular unemployment benefits federal spending on administrative costs for regular unemployment insurance totalled dollar_figure billion last year but unemployment insurance is not designed to help speed workers into reemployment so despite these huge outlays the predicament of the long-term unemployed led to the repeated provisions of federal emergency unemployment_compensation payments costing dollar_figure billion over the past two years reemployment initiative hearings on s reemployment act of before the senate comm on finance 103d cong 2d sess date statement of robert b reich secretary of labor emphasis added the activities of petitioner fall outside of the definition of charitable under sec_501 petitioner trains individuals to fill temporary positions as secretaries word processors desktop publishers data entry operators general clerical workers receptionists and light industrial laborers petitioner also assists clients in finding a chain of temporary jobs so that a client will have employment year-round petitioner encourages clients to create an independent_contractor relationship with temporary employers by using a limited_liability_company to market the services of the client the act of creating a limited_liability_company might also prevent a client from being labeled as an employee of petitioner these activities are indistinguishable from the activities of a for- profit temporary service agency the only real difference between petitioner and a for-profit temporary service agency is that petitioner does not charge local businesses the standard markup that such agencies routinely collect for services however this court has held in analogous circumstances that furnishing services to local businesses at cost does not establish that an activity is charitable see 70_tc_352 in b s w group a taxpayer’s sole activity was offering consulting services at cost to nonprofit limited resource organizations engaged in various rural-related activities some but not all of the clients of the taxpayer were other exempt_organizations services of the taxpayer consisted of obtaining individuals to perform research projects for the clients the individuals that were engaged received fees for their services this court held that the taxpayer did not operate exclusively for charitable purposes as required by sec_501 because its primary purpose was commercial rather than educational charitable or scientific see b s w group inc v commissioner supra the activities of petitioner similarly constitute the conduct of a temporary service agency which is essentially a commercial venture petitioner’s own services or the services of its clients are in direct competition with for-profit businesses in the temporary service field petitioner is indistinguishable from the corporation in b s w group furthermore petitioner does not gualify as a sec_501 exempt_organization because it benefits the private interests of its founder fondel and of the llc more than incidentally petitioner submitted documents in the administrative record that state first in petitioner paid dollar_figure for an apartment that serves as the office of petitioner and of the llc and as the personal_residence of fondel second any income of petitioner remaining after the expenses of petitioner and of the llc are paid passes to fondel and third fondel uses petitioner to market his own services as a temporary service worker these nonexempt practices prevent petitioner from qualifying as a sec_501 exempt_organization see 326_us_279 petitioner attempted to retract these statements after the commissioner determined that these items would preclude petitioner from qualifying as a sec_501 organization however we review the administrative record in its entirety citing the 13th and 14th amendments to the constitution petitioner argues that respondent in violation of petitioner’s equal protection rights denied its application_for tax-exempt status because the sole founder director and officer of petitioner is a black male besides petitioner’s uncorroborated and inflammatory accusations the record is void of any suggestion that petitioner’s application_for tax-exempt status was denied because petitioner’s sole founder director and officer is a black male instead based on our above analysis we hold that the commissioner’s denial was correct and based on a determination that petitioner is not operated exclusively for exempt purposes under sec_501 for the reasons stated we conclude that petitioner is not operated as a sec_501 organization we have considered the remaining arguments of petitioner and they either are irrelevant or otherwise lack merit decision will be entered upholding respondent’s determination
